Citation Nr: 1700298	
Decision Date: 01/05/17    Archive Date: 01/13/17

DOCKET NO.  09-15 034	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a right shoulder disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. D. Cross, Associate Counsel


INTRODUCTION

The Veteran had active service from April 1988 to June 1992.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of the Houston, Texas Regional Office (RO) of the Department of Veterans Affairs (VA) that denied service connection for right shoulder disability.  In October 2014, the Board remanded the claim for additional development.  In March 2015 the Veteran did not appear for a scheduled VA examination.  In February 2016 the Board remanded the case for additional development.


REMAND

Although the Board regrets the additional delay, further development of the record is required to ensure that there is a complete record upon which to decide the claim of entitlement to service connection for a right shoulder disability.

The February 2016 Board remand specifically requested a VA examination of the right shoulder be scheduled.  The record does not show that notice for a scheduled VA right shoulder examination was provided to the Veteran. 

The April 2016 supplemental statement of the case indicates that attempts were made to contact the Veteran by telephone regarding a scheduled appointment and a message was left.  The supplemental statement of the case states "the scheduling office at the clinic at Frank Tejeda OPC telephone you to schedule a VA examination and you did not respond to the phone message...since you failed to respond to a telephone message left to discuss a scheduled examination for entitlement to service connection for a right shoulder disability your claim is denied."

The Board is unable to discern what happened or if the Veteran received appropriate notice of a scheduled appointment for a VA examination.  The Board is unable to ascertain whether or not the message was left as a voicemail or with a person, and whether an examination was ever scheduled for the Veteran.  

Compliance with the Board's remand instructions is neither optional nor discretionary.  Stegall v. West, 11 Vet. App. 268 (1998).  Therefore, the resulting actions are incomplete and do not substantially comply with the February 2016 Board remand requests.  An examination must be scheduled for the Veteran and adequate written notice must be provided to the Veteran.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the nature and etiology of any right shoulder disability.  The examiner must review the claims file and note that review in the report.  All indicated tests should be conducted.  The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any right shoulder disability is related to active service, to include complaints of shoulder pain following rifle training in 1990 or any injury from an alleged fall at Fort Polk in 1990 or 1991.  If the examiner determines that the Veteran's right shoulder disability is not the result of active service, and another etiology can be determined, the examiner should provide an opinion as to what caused the right shoulder disability, taking into account the Veteran's full post-service work and medical history.  The examiner should discuss the August 2014 VA examination report and the Veteran's lay statements regarding the history and chronicity of symptomatology.  The examiner should provide a complete rationale for all conclusions.  Notify the Veteran, in writing, of the examination date, time, and location, and that he must report for any scheduled examination and cooperate in the development of the claim.  

2.  Then, re-adjudicate the claim.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2015).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2015), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2016).

